DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2020 has been entered.
Status of the claims:  Claims 1-4, 8, 11-13, 35-44 are currently pending. 
Priority:  	This application has PRO 62/152,644 (04/24/2015);
This application has PRO 62/140,360 (03/30/2015).
Election/Restrictions
Applicant previously elected without traverse Group I, claims 1-13, 31, and 32, in the reply filed on 12/3/18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11-13, 35-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US20150299784, EFD 2013-08-28).
Fan teaches the following in Fig. 2C:

    PNG
    media_image1.png
    725
    1016
    media_image1.png
    Greyscale

which anticipates claims 1-4, 11-13, 35-44 ([0271]: “100,000 different molecular barcodes” in combination results in > 1,000,000; [0139]: “sepharose beads”); [0323] various lengths).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US20150299784, EFD 2013-08-28).
Fan teaches as detailed in the 35 USC 102 rejection of claims 1-4, 11-13, 35-44 supra and incorporated herein.  Fan also renders these claims obvious.  Regarding claim 8, which specifies multiple formulae for the oligonucleotides, Fan teaches split pool synthesis of “cell labels” ([0289]) which one of ordinary skill in the art would reasonably consider in providing further multiplexing in the combinatorial method taught therein an arrive at the claimed invention.  Thus, the claims are rejected as prima facie obvious.

Claims 1-4, 8, 11-13, 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2014/303005).
Samuels teaches a combinatorial barcode library as described in Fig 3 and 5 ([0049]-[0055]):

    PNG
    media_image2.png
    604
    944
    media_image2.png
    Greyscale

Regarding claim 1, Samuels teaches A composition comprising a set of component barcodes for producing a set of combinatorial barcodes, ([0069]: “A universal PCR primer barcode library can also be prepared with an unlimited amount of plex by creating sticky-ended forward and reverse primers that can be further combined with additional numbers of sticky-ended barcodes to generate combinatorial barcodes.”) comprising: 
n x m unique component barcodes, wherein n and m are positive integers, each of the component barcodes comprises: 
one of n unique barcode subunit sequences (Fig 3: “1a” “1b”); and 
one or two linker sequences or the complements thereof (Fig 3: Oligo Ends – hatched boxes), 
wherein the component barcodes are configured to connect to each other through the one or two linker sequences or the complements thereof to produce a set of combinatorial barcodes (Fig 3: “Barcode #1” fist col); and 
a plurality of solid supports ([0072]: “capture beads”), 
wherein a plurality of the component barcodes are attached to a solid support, wherein each of the component barcodes attached to the solid support comprise a first label, wherein component barcodes attached to the same solid support comprise the same first label, and 
wherein component barcodes attached to different solid supports comprise different first labels ([0051]: “This reagent can be used to barcode DNA, RNA, proteins, chemicals, beads or other species present in the sample if they contain complimentary binding moieties), and
wherein each one of the set of combinatorial barcodes comprises:
a first oligonucleotide and a second oligonucleotide, wherein each of the first oligonucleotide and the second oligonucleotide comprises a target-specific region, 
and wherein only one of the target-specific regions of the first and second oligonucleotides is oligo-dT (Fig 5B: “Primer #1”; [0037]-[0045]; [0058]-[0059]; [0071]: “oligo-T capture sites that are immobilized”, “The oligo-T nucleic acid serves as a primer.”; ).
Although Samuels teaches that “oligo ends” and has multiple types (i.e. Fig 2, type 1-4) which corresponds to the instant “linker sequences”, Samuels does not specifically teach that these elements are target sequences where only one is oligo-dT.  However, one of ordinary skill in the art would consider using an oligo-T (aka oligo-dT) sequence both because it can serve as a primer and act as a capture site as specifically taught by Samuels.  Furthermore, in view of Samuels’ teaching in Figs 2 and 5 showing the differing ends of the molecules one of ordinary skill in the art would consider utilizing a target sequence in combination with an oligo-T and arrive at the claimed invention.  
Regarding claim 11, Samuels teaches structures corresponding to a linker ([0052]-[0069]) as does Hindson (differing oligonucleotide “constant” and “identical” regions [0018]-[0028]; “spacer” [0216]).
Regarding claims 12 and 13, Samuels teaches one million unique barcodes for N=10 ([0040]).
Regarding claims 35-36, Samuels teaches a “Universal Barcoding Droplet Library” that is attached to beads containing complimentary binding moieties ([0051]) including “streptavidin-coated beads using, e.g., Adaptor B, which contains 5′-biotin tag.” – Fig. 3 ([0072]).  In addition, Hindson teaches beads that are functionalized/conjugated, silica, and comprised of polymers ([0020], [0105]-[0107]).  
Regarding claim 37, Samuels’ library to “enable molecular barcoding” ([0057]) and Hindson teaches structures corresponding to a molecular label sequence (“In some cases, an additional barcode sequence may serve as a sample index, with the original barcode and sample index permitting multiplexed sequencing (e.g., simultaneous molecular tagging” [0298]; “unique identifiers” for a nucleic acid molecule [0163]; “at least 10,000 different barcode sequences” [0044]).
Regarding claims 38-39, Samuels teaches a variable n and m to form n x m plex multiplex library ([0060]-[0061]) which one of ordinary skill in the art would reasonably consider altering among the range of integers including that of the instant claims to provide a desired library size.

Regarding claims 40-43, Samuels teaches a large number of unique combinatorial barcodes ([0039]-[0040], [0067]) as does Hindson ([0247]-[0251]) which one of ordinary skill in the art would consider optimizing based on the size of the multiplex library desired and arrive at the claimed invention.  
Thus, one of ordinary skill in the art would utilize the well-known barcoding techniques described in Samuels to produce a composition comprising barcodes as in the instant claims.  Therefore, the claims remain rejected as obvious.
Conclusion
The claims are not in condition for allowance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639